Mr. Presiding Justice Thompson delivered the opinion of the court. The decree appealed from is an interlocutory one, which dissolves a temporary injunction. It leaves the bill still pending in the trial court for a permanent injunction. No order or decree is made disposing of the chancery suit or of the costs in the cáse. Appeals are only allowed from interlocutory orders concerning injunctions under and by virtue of section 123 of the Practice Act (J. & A. ¶ 8661). That section of the statutes only permits appeals to be taken from interlocutory orders when the order grants an injunction, or overrules a motion to dissolve an injunction or enlarges the scope of an injunction. In any of such cases an appeal may be taken to the Appellate Court, providing it is taken within thirty days and perfected in the Appellate Court within sixty days, and such appeals take precedence over other causes in such court. Appeals are creatures of the statute, and the statute of Illinois neither provides for nor grants the right of appeal in orders refusing to grant or dissolving injunctions. If the appellant is willing to rest its case upon the motion to dissolve, it must, when the order dissolving the injunction is made, move the court to dismiss the bill, thus obtaining a final order of dismissal, from which an appeal or writ of error will lie, although neither would lie from a mere decision on demurrer or motion to dissolve. So where the only relief sought by the bill is an injunction, the complainant upon the dissolution of an injunction, which is in effect a final order denying all relief, may dismiss his own bill and take an appeal. Williams v. Chicago Exhibition Co., 188 Ill. 19; Carroll v. Barry Bros. Transp. Co., 118 Ill. App. 230. The case . stands precisely as it would if appellees had demurred and the court had sustained the demurrer and the appellee had not abided by its bill and had judgment entered on the demurrer' dismissing the bill. It still is on the docket in the trial court for further action. The case being disposed of in the trial court, and an interlocutory order dismissing a temporary injunction not being an appealable order, an appeal does not lie from the order as made, dissolving the injunction, and the appeal is dismissed. Appeal dismissed.